ACCEPTED
                                                                                         12-14-00258-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                    1/29/2015 6:06:54 PM
                                                                                            CATHY LUSK
                                                                                                  CLERK

                              No. 12-14-00258-CV

                                                                      FILED IN
                                                               12th COURT OF APPEALS
                                      In the                        TYLER, TEXAS
                                                               1/29/2015 6:06:54 PM
                            Twelfth Court of Appeals                CATHY S. LUSK
                                                                        Clerk




                          Danny Vines and Nancy Vines

                                                                          Appellants,
                                        v.


                                   Ray Durrett,
                                                                           Appellee.



                        Appellee’s Second Motion for
                   Extension of Time to File Appellee’s Brief



TO THE HONORABLE COURT OF APPEALS:

      Appellee Ray Durrett respectfully asks the Court to extend the time for

filing his Appellee’s Brief by 30 days, to and including March 6, 2015.

1.    Appellee’s Brief is currently due on February 4, 2015.

2.    Appellee hereby requests a 30-day extension of time to file his

Appellee’s Brief, to and including March 6, 2015.


                                        1
3.    This is Appellee’s second motion for extension of time to file his

Appellee’s Brief; one prior extension has been granted.

4.    The following facts justify the relief requested:

      The undersigned counsel, who is responsible for drafting Appellee’s Brief,

will not have time to complete Appellee’s Brief before the current February 4,

2015 deadline. Since Appellee’s Unopposed First Motion for Extension of Time

to File Appellee’s Brief was granted on December 23, 2014, the undersigned has

been or will be involved in the following matters that have prevented or will

prevent him from completing Appellee’s Brief by the current February 4, 2015

deadline and necessitate the 30-day extension requested herein.

!     Drafting Appellee’s brief in Cause No. 12-14-00123-CV in the Twelfth
      Court of Appeals, styled Liberty Mutual Insurance Company v. Rickie
      Sims, which brief was filed on December 27, 2014;

!     Drafting Plaintiff’s Consolidated Amended Motion for Summary Judgment
      and Amended Response to Defendant’s Motion for Summary Judgment in
      Juaune Burgess v. College Station Medical Center, LLC, Cause No. 13-
      000447-CV in the 361st District Court of Brazos County, Texas, which was
      filed on January 9, 2015;

!     Preparing for and attending oral argument in Enzo Investments, L.P. v.
      Charles White, Cause No. 14-13-00509-CV in the Fourteenth Court of
      Appeals, styled Enzo Investments, L.P. v. Charles White, which argument
      occurred on January 14, 2015;

!     Drafting White’s Post Submission Brief in Enzo Investments, L.P. v.
      Charles White, Cause No. 14-13-00509-CV in the Fourteenth Court of

                                         2
      Appeals, styled Enzo Investments, L.P. v. Charles White, which was filed
      on January 16, 2015;

!     Assisting with the drafting of Plaintiff’s response to Defendant’s motion for
      new trial in Eden Davis et al. v. Gautham Reddy, M.D. et al., Case No. A-
      11-646202 in the Eighth Judicial District Court of Clark County, Nevada,
      which response was due on January 21, 2015;

!     Drafting Circle K’s Post-Arbitration Brief in Arbitration No.
      50_467_T_00863_12 before the American Arbitration Association, styled
      Circle K Stores, Inc. v. McLane Company, Inc., which was filed on January
      21, 2015;

!     Legal research and trial support in a number of other cases.

5.    The undersigned’s involvement in the matters set forth above will prevent

him from completing Appellee’s Brief by the current February 4, 2015, deadline.

This extension is sought so that the merits might be presented in the most helpful

manner for the Court, and not for purposes of delay.

6.    The facts stated in this motion are either within the Court’s knowledge in its

official capacity or within the personal knowledge of the undersigned counsel, so

no affidavit is required under Texas Rule of Appellate Procedure 10.2.

      WHEREFORE, Appellee respectfully prays for the relief sought herein.

                                             Respectfully submitted,

                                               /s/ Darrin Walker
                                             Darrin Walker
                                             State Bar. No. 00788600
                                             LAW OFFICE OF DARRIN WALKER

                                         3
                                               6134 Riverchase Glen Dr.
                                               Kingwood, Texas 77345
                                               (281) 358-2295 (telephone)
                                               (281) 358-5602 (facsimile)
                                               darrinwalker@embarqmail.com

                                               Counsel for Appellee

                            Certificate of Conference

      I certify that I conferred with Appellant’s counsel, George Gibson,
regarding this motion by email on January 26, 2015. Mr. Gibson stated that he
would check with appellants regarding whether they oppose this motion. At the
time of the filing of this motion, Mr. Gibson has not advised the undersigned
whether appellants are opposed to this motion, so the undersigned assumes that
they are.

                                           /s/ Darrin Walker
                                               Darrin Walker


                                 Certificate of Service

       I hereby certify that the foregoing motion has been provided to counsel
listed below in the manner indicated on this 29th day of January, 2015.

c.c.   Hon. George Gibson               via electronic service and
       Attorney for Appellants          via email to ggibson@nathansommers.com

                                           /s/ Darrin Walker
                                               Darrin Walker




                                           4